 


110 HR 6988 IH: Wildlife Penning Prohibition Act
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6988 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2008 
Mr. Holt introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the Lacey Act Amendments of 1981 to treat wildlife, other than birds, used or intended to be used in penned dog training activities as prohibited wildlife species under that Act, to make corrections in the provisions relating to captive wildlife offenses under that Act, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Wildlife Penning Prohibition Act. 
2.Addition of wildlife used in penned dog training activities to definition of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of 1981 (16 U.S.C. 3371(g)) is amended by inserting before the period at the end , or any wildlife, other than birds, used or intended to be used in dog training activities in which coyotes, foxes or other wildlife species (other than birds) are pursued, harassed, or killed within an enclosure. 
3.Captive wildlife amendments 
(a)Prohibited ActsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2)— 
(i)in subparagraph (A), by inserting or after the semicolon; 
(ii)in subparagraph (B), by striking ; or and inserting a semicolon; and 
(iii)by striking subparagraph (C); and 
(B)in paragraph (4), by inserting or subsection (e) before the period; and 
(2)in subsection (e)— 
(A)by redesignating paragraphs (2), (3), (4) and (5) as paragraphs (3), (4), (5) and (6) respectively; 
(B)by striking (e) and all that follows through Subsection (a)(2)(C) in paragraph (1) and inserting the following: 
 
(e)Captive Wildlife Offense 
(1)In generalIt is unlawful for any person to import, export, transport, sell, receive, acquire, or purchase in interstate or foreign commerce any live animal of any prohibited wildlife species. 
(2)NonapplicabilityThis subsection ; 
(C)in paragraph (2) (as redesignated by subparagraph (A))— 
(i)by striking a prohibited and inserting any prohibited; 
(ii)by striking (3) and inserting (4); and 
(iii)by striking (2) and inserting (3); 
(D)in paragraph (3) (as redesignated by subparagraph (A))— 
(i)in subparagraph (C)— 
(I)in clauses (ii) and (iii), by striking animals listed in section 2(g) each place it appears and inserting prohibited wildlife species; and 
(II)in clause (iv), by striking animals and inserting prohibited wildlife species; and 
(ii)in subparagraph (D), by striking animal each place it appears and inserting prohibited wildlife species; 
(E)in paragraph (4) (as redesignated by subparagraph (A)), by striking (2) and inserting (3); 
(F)in paragraph (6) (as redesignated by subparagraph (A)), by striking subsection (a)(2)(C) and inserting this subsection; and 
(G)by inserting after paragraph (6) (as redesignated by subparagraph (A)) the following: 
 
(7)ApplicationThis subsection shall apply beginning on the effective date of regulations promulgated under this subsection. . 
(b)Civil penaltiesSection 4(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)) is amended— 
(1)in paragraph (1), by striking subsections (b) and (d) and inserting subsections (b), (d), and (e); and 
(2)in paragraph (1), by striking section 3(d) and inserting subsection (d) or (e) of section 3. 
(c)Criminal penaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)) is amended— 
(1)in paragraphs (1)(A) and (1)(B) and in the first sentence of paragraph (2), by striking subsections (b) and (d) each place it appears and inserting subsections (b), (d), and (e); and 
(2)in paragraph (3), by striking section 3(d) and inserting subsection (d) or (e) of section 3. 
(d)Correction of prior amendment 
(1)CorrectionSection 102(c) of Public Law 100–653 (102 Stat. 3826) is amended by striking section 3(b) and inserting subsection 3(b). 
(2)Effective dateThis subsection shall take effect upon enactment of Public Law 100–653. 
4.Applicability provision amendmentSection 3 of the Captive Wildlife Safety Act (117 Stat. 2871; Public Law 108–191) is amended— 
(1)in subsection (a), by striking (a) In general.—Section 3 and inserting Section 3; and 
(2)by striking subsection (b). 
 
